DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/379,341, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1, 13, and 18 of the instant application require a “transmitter capsule” which is not found in Application No. 16/379,341.  As such, the effective filing date of claims 1-20 of the instant application is January 6, 2020.

Response to Amendment
The Preliminary Amendments filed March 31, 2021 and June 25, 2021 have been entered and considered with the Office Action below.

Drawings
The drawings were received on January 5, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burris, II et al. (US 2005/0241835) in view of Schultz et al. (US 2019/0316449, Schultz).

Regarding claims 1, 13, and 15:  Burris discloses an autonomous logging drone tool-string 1475/755, comprising:
a logging tool 800/850; and
a transmitter capsule 756 in electrical communication with the logging tool [0094], [0158], wherein the transmitter capsule is configured for detaching from the logging drone tool-string with the logging tool – [0045], [0101],
wherein the logging drone tool-string is pumped down into the well [0174)

Burris discloses all of the limitations of the above claim(s) except for the tool-string including a wiper plug at a downstream end thereof.
Schultz discloses a logging drone tool-string 22 that includes a logging tool 32 – Fig 2 and a wiper plug 34 – Fig 1A, [0027] located at the downstream end of the logging tool.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Burris to include a wiper plug at the downstream end thereof, as taught by Schultz, in order to have been able to effectively displace or pump the tool-string through the well Abstract, [0030].
	
Regarding claim 2:  Wherein the transmitter is configured for ballistically via 790 detaching from the logging drone tool-string [0009], [0122] of Burris.

Regarding claim 3:  Wherein the transmitter capsule is configured for storing logging data after detaching from the logging drone tool string [0124], [0125] of Burris.

Regarding claim 4:  The autonomous logging drone tool-string, as modified, further comprising a perforating gun 1450a-c, Fig 16A-C of Burris positioned between the wiper plug and the logging tool positioned at the top of the tool-string of Burris.

Regarding claims 5 and 13:  While Burris, as modified, discloses that the buns are fired [0174]-[0177], Burris fails to disclose that the tool-string specifically includes a trigger module configured for outputting a detonation command to the perforating gun.
The tool of Schultz also includes a trigger 30 that outputs commands to fire associated perforating guns [0026].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Burris to include the trigger module of Schultz in order to have been able to been able selectively fire the perforating gun(s) based upon predetermined conditions [0026].

Regarding claim 7:  The trigger is in electrical communication with the logging tool [0026] of Schultz.

Regarding claim 8:  Wherein the trigger module includes a power source 58/52 of Schultz and a logic circuit 62 – [0060] of Schultz, wherein the logic circuit is programmed for outputting the detonation command [0060], [0062] of Schultz.

Regarding claim 9:  Wherein the trigger module further includes an electrical switch 54-57 of Schultz between the power source and the logic circuit Fig 2 of Schultz, wherein the switch is operable for changing from an open state to a closed state [0056]-0059] of Schultz, and the switch in the closed state supplies power from the power source to the logic circuit [0056] of Schultz.

Regarding claim 10:  Wherein the switch is operable for changing from an open state to a closed state in response to an electrical signal corresponding to a threshold condition, wherein the threshold condition is one of an environment condition, a depth, a position, and an orientation, within a wellbore [0058], [0062], [0063] of Schultz.

Regarding claim 11:  Wherein the transmitter capsule is configured for wirelessly transmitting logging data to a receiver [0094] of Burris.

Regarding claim 12:  Wherein the receiver is positioned at a surface 105 of Burris of a wellbore [0094] of Burris.

Regarding claim 14:  Wherein the logging tool and the transmitter capsule are integrally formed Fig 4 of Burris.

Regarding claim 16:  Wherein the transmitter capsule is positioned at an upstream end of the tool-string Fig 4 of Burris.

Regarding claim 17:  The autonomous logging drone further comprising a ballistic release tool 790 of Burris connected as a part of the tool-string, wherein the ballistic release tool is connected to the transmitter capsule and configured for detaching the transmitter capsule from the tool-string [0009], [0122] of Burris.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burris in view of Schultz as applied to claim 5 above, and further in view of Harrigan et al. (US 2020/0378221, Harrigan).

Burris, as modified, discloses that the perforating gun is one of a plurality of perforating guns 1450a-c in a perforating gun string.
Burris, as modified, fails to disclose that the trigger module is configured for outputting a detonation command for each of the plurality of perforating guns.
Harrington discloses a downhole perforating system that includes a control unit 202 that includes a unique identifier for each of a plurality of perforating guns 204 – [0032], [0039]-[0041]
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Burris so that the trigger module included a detonation command for each of the perforating guns as taught by Harrigan in order to have prevented the wrong perforating gun from being fired [0039]-[0041].

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burris in view of Schultz and Tolman et al. (US 2017/0314378, Tolman).

Regarding claim 18:  Burris discloses a method for fracing and/or perforating a wellbore and logging wellbore information, comprising:
pumping fracturing fluid down a wellbore casing within the wellbore [0135];
deploying a logging drone 755 into the wellbore casing, wherein the logging drone includes a logging tool 800/850 positioned upstream of the drone Fig 4 and a transmitter capsule 756, wherein the transmitter capsule is in electrical communication with the logging tool [0094], [0158];
pumping the logging drone down the wellbore casing with a wellbore fluid [0174];
collecting wellbore information with the logging tool [0124]-[0126];
storing the wellbore information in the transmitter capsule [0124], [0125]; and
retrieving the wellbore information from the transmitter capsule [0123]-[0125].

Burris discloses all of the limitations of the above claim(s) except for the logging drone including a wiper plug at a downstream end and the logging drone being used in a cementing method.
Schultz discloses a logging drone tool-string 22 that includes a logging tool 32 – Fig 2 and a wiper plug 34 – Fig 1A, [0027] located at the downstream end of the logging tool.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Burris to include a wiper plug at the downstream end thereof, as taught by Schultz, in order to have been able to effectively displace or pump the tool-string through the well Abstract, [0030].

Burris, as modified, discloses all of the limitations of the above claim(s) except for the logging drone being used in a cementing method.
Tolman discloses a drone similar to that of Burris.  Tolman discloses that the drone can be used as a frac plug (similar to Burris), a perforating gun (similar to Burris), and/or a cement retainer [0056], [0059].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Burris to use the drone in a cementing method as Tolman suggests that such tools can be used in a variety of wellbore operations including fracing, perforating, and cementing and the selection of any of these known methods to use the drone of Burris, as modified, in would be within the level of ordinary skill in the art as taught by Tolman.

Burris, as further modified by Tolman to be used in a cementing method, would be deployed behind cementing fluid and used to push that cement down the wellbore, out the end of the casing, and up the annulus between the casing and the wellbore.  While this process is not taught by Tolman this is the process of cementing and using a cement plug/retainer as recognized be one of ordinary skill in the art.  As such, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that, when used a cement plug/retainer, the plug of Burris would push cement out of the wellbore casing. 

Regarding claim 19: The method further comprising detaching the transmitter capsule from the logging drone [0045], [0101] of Burris.

Regarding claim 20:  The method further comprising pumping the transmitter capsule to a surface of the wellbore; and retrieving the transmitter capsule at the surface of the wellbore [0123], [0124] of Burris.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
5/5/2022